department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number info release date conex-111450-12 uil the honorable robert mcdonnell governor of virginia patrick henry building east broad street richmond va dear governor mcdonnell this letter responds to your correspondence dated date you requested a clarification of the status of public charter schools as agencies or instrumentalities of a state for purposes of the definition of the term governmental_plan under sec_414 of the internal_revenue_code the code sec_414 of the code generally defines a governmental_plan as a plan that the government of the united_states the government of any state or its political subdivisions or any of their agencies or instrumentalities establishes or maintains for employees of the entity on date the treasury_department and the irs published an advance notice of proposed rulemaking anprm relating to the definition of a governmental_plan under sec_414 of the code copy enclosed an anprm which is typically issued early in the rulemaking process describes an anticipated regulatory approach and seeks input from the public about the guidance under consideration the anprm includes as an attachment draft proposed_regulations that in part define key terms in the definition of governmental_plan including the terms united_states states and political_subdivision of a state describe the multiple factors under consideration for determining whether an entity is an agency_or_instrumentality of the united_states or an agency_or_instrumentality of a state or a political_subdivision of a state provide rules for determining whether a governmental entity has established and maintained a plan for purposes of sec_414 of the code you wrote that the anprm provides that charter school employees would not be conex-111450-12 eligible to participate in a governmental_plan within the meaning of sec_414 of the code the anprm does not specifically exclude charter schools as governmental entities a facts_and_circumstances_test determines whether an entity is a governmental entity this test depends on all facts relating to the particular entity in question the preamble to the guidance under consideration specifically provides that no one factor will determine whether an entity is a governmental entity in addition the factors in the guidance under consideration are generally a compilation of factors from various revenue rulings and court cases dating back to in cooperation with the department of labor and pension_benefit_guaranty_corporation the treasury_department and the irs will review comments we received in response to the anprm as well as input from the general_public at the public hearings and town hall meetings the irs and the treasury_department as well as the department of education plan to meet with representatives from the charter school community to hear their concerns on the anprm this meeting has been scheduled for date after evaluating the comments the cooperative process for drafting a notice of proposed rulemaking nprm will begin after issuing the nprm the treasury_department and the irs will once again give the public an opportunity to submit comments recognizing that we have never issued regulations on the definition of governmental plans within the meaning of sec_414 of the code we anticipate that once issued the regulations will have transition_rules the anprm specifically requests comments on transitional relief we also anticipate that any regulations would not be effective any earlier than the plan_year beginning after the date of publication of the treasury_decision adopting the rules as final regulations i hope this information is helpful if you have any questions please call me at ------------- ------------- or -------------------------------------------- sincerely victoria a judson division counsel associate chief_counsel tax exempt government entities enclosure
